Citation Nr: 1625606	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for skin cancer (basal cell and basosquamous carcinoma).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of November 2008 and April 2009.  The appeal was previously remanded in December 2014, and has now been returned to the Board for appellate consideration.


FINDING OF FACT

Skin cancer, diagnosed as basal cell carcinoma and basosquamous carcinoma, first shown many years after service, was not present in service, or due to any incident of service, including sun exposure.


CONCLUSION OF LAW

Skin cancer, diagnosed as basal cell carcinoma and basosquamous carcinoma, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See December 2007 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment and personnel records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The case was remanded for additional development in December 2014, in the course of which additional records were obtained, as well as a VA examination.  The VA examiner considered all of the pertinent evidence of record, provided a thorough physical examination, and provided a complete rationale for the conclusions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner also addressed the Veteran's in-service sun exposure as required by the Board remand; thus, there has been compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Analysis

The Veteran states that he developed skin cancers as a result of in-service sun exposure while aboard ship.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as malignant tumors, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Concerning the existence of current disability, the Veteran was diagnosed as having basal cell carcinomas on the left temple and the inferior aspect of the left postauricular area, as well as a basosquamous carcinoma on the superior aspect of the left postauricular area, in October 2007 at a VA Medical Center (VAMC)  The lesions were removed in January 2007, and although he has not had any recurrence of skin cancer, he filed his service connection claim within a relatively short time after the diagnosis.  Therefore, current disability is shown.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

Regarding inservice incurrence, service treatment records do not show any skin lesions.  The Veteran does not necessarily argue the contrary.  Rather, the Veteran contends that the basal cell carcinomas were the result of overexposure to the sun while serving long hours on exposed ship decks while on active duty, including lengthy periods in the tropics.  

The Veteran's DD-214 shows that his military occupational specialty was deck hand.  Service personnel records show that the Veteran was initially assigned to the USS Waccamaw in July 1963; during his assignment to that ship, cruises were made to the Mediterranean and the Caribbean.  He commenced sea duty aboard the USS Ashtabula in March 1964, and that ship was deployed to areas including the Gulf of Tonkin, South China Sea, and Subic Bay during the Veteran's service.  Thus, the Board acknowledges that that the Veteran had considerable sun exposure while on active duty in the U.S. Navy.

Turning to the third element, a nexus to service, the Veteran is competent to report his in-service sun exposure.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, skin cancer was not found until many years after service.  In this regard, in October 2006, the Veteran was seen for a dermatology consult regarding a lesion on his left posterior auricular area that was suggestive of basal cell carcinoma.  He stated that the lesion had been present for a few years, but he believed that it had become less raised over the past 4-5 months.  He also mentioned that he had a lesion on the superior aspect of the left posterior auricular area, which had been present for the past year.  Examination revealed those two lesions as well as a third lesion-a pearly papule on the left temple.  There was also diffuse chronic actinic damage noted, particularly on the face, neck and dorsal arms.  Shave biopsies obtained from all three sites revealed them to be superficial skin cancers, i.e., two basal cell carcinomas and one basosquamous carcinoma.  

Thus, because the Veteran's skin cancer was first shown many years after the in-service sun exposure, a connection between any such exposure and a subsequently developing basal cell skin cancer is not subject to lay observation.  Medical expertise is required to provide a nexus between the two.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a layman is not competent to offer a diagnosis or medical opinion, where medical expertise is required); Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

Here, the VA treatment records include a November 2013 entry by a VA nurse practitioner, obtained in connection with a telephone consult, which states that the Veteran "...spent [a] significant amount of time in the sun on the water during his military time...[and had] excessive sun exposure that may have contributed to his development of skin cancer."  

The use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).   Thus, as the November 2013 statement employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection for basal cell carcinoma.  

A VA examination was provided in March 2015.  The examiner noted that after having been seen every 6 months for several years with no recurrence, the Veteran had recently been released from continued surveillance due to the carcinomas being in remission.  The examiner noted that the Veteran believed his carcinomas were secondary to being on shipboard constantly in the sunlight for 3 years during active military duty.  Concerning his other history, the Veteran related being sunburned as a child yearly, with no sunscreen until recent years. His family heritage was northern European.  The Veteran did not have any findings of skin cancer currently present on examination.  

The examiner's opinion, after reviewing the latest literature, acknowledged that sun exposure was the biggest contributor to development of basal cell carcinoma.  However, childhood episodic exposure was considered much more contributory than constant adult exposure.  The examiner commented that the Veteran had the definite childhood episodic exposure with yearly summer sunburns.  He had the constant exposure as an adult on shipboard, but then he also had the periodic sun exposures after separation as an adult.  It took lifelong exposures to develop basal cell carcinomas, not just one three year period of sun exposure.  Many other factors contributed to basal cell carcinoma development, and in particular a heritage of northern European descent as in this Veteran.  The examiner listed several other risk factor for basal cell carcinoma, including older age.  The examiner opined that the three-year exposure to sunlight during service was less likely than not the etiology or aggravating factor of his basal cell carcinomas that developed decades later.  

While the Board does not doubt the sincerity of the veteran's statements or beliefs as to the cause of his skin cancer, he does not have the medical expertise necessary to make such a determination.  Skin cancer was first shown in 2006; even if present for a few years at that time, this was still 42 years after the veteran's 3-year period of active duty.  There is no evidence, lay or medical, that the skin cancer itself was present in service.  Rather, the veteran argues that the sun exposure in service led to the later development of skin cancer.  However, the examiner was unable to isolate the Veteran's in-service sun exposure as a causal factor.  There only other medical statement addressing the matter is speculative.  Thus, the weight of the evidence is against the claim, and the Board must conclude that skin cancer was not due to any in-service events, including sun exposure.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for skin cancer (basal cell and basosquamous carcinoma) is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


